
	
		II
		Calendar No. 116
		110th CONGRESS
		2d Session
		S. 3526
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Mr. Reid (for
			 Mr. Biden (for himself,
			 Mr. Grassley, Mr. Graham, Mrs.
			 Feinstein, Mr. Lugar,
			 Mr. Martinez, and
			 Mr. Nelson of Florida)) introduced the
			 following bill; which was read the first time
		
		
			November 18, 2008
			Read the second time and placed on the calendar under
			 authority of the order of the Senate of November 17 (legislative day, September
			 17), 2008
		
		A BILL
		To enhance drug trafficking interdiction by creating a
		  Federal felony relating to operating or embarking in a submersible or
		  semi-submersible vessel without nationality and on an international
		  voyage.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Trafficking Vessel Interdiction
			 Act of 2008.
		2.Findings and
			 declarationsCongress finds
			 and declares that operating or embarking in a submersible or semi-submersible
			 vessel without nationality and on an international voyage is a serious
			 international problem, facilitates transnational crime, including drug
			 trafficking, and terrorism, and presents a specific threat to the safety of
			 maritime navigation and the security of the United States.
		3.Operation of
			 submersible or semi-submersible vessel without nationality
			(a)In
			 GeneralChapter 111 of title 18,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					2285.Operation of
				submersible or semi-submersible vessel without nationality
						(a)OffenseWhoever knowingly operates, or attempts or
				conspires to operate, by any means, or embarks in any submersible or
				semi-submersible vessel that is without nationality and that is navigating or
				has navigated into, through, or from waters beyond the outer limit of the
				territorial sea of a single country or a lateral limit of that country’s
				territorial sea with an adjacent country, with the intent to evade detection,
				shall be fined under this title, imprisoned not more than 15 years, or
				both.
						(b)DefinitionsIn
				this section—
							(1)the term
				submersible vessel means a watercraft that is capable of
				operating completely below the surface of the water, and includes manned and
				unmanned watercraft;
							(2)the term
				semi-submersible vessel means any watercraft constructed or
				adapted to be capable of operating with most of its hull and bulk under the
				surface of the water, and includes manned or unmanned watercraft;
							(3)the term
				vessel without nationality has the same meaning given that term
				in section
				70502(d) of title 46;
							(4)the term
				evade detection includes the indicia set forth in section
				70507(b)(1)(A), (E), (F), (G), (b)(4), (5), and (6) of title 46; and
							(5)the term
				vessel of the United States has the same meaning given that term
				in section
				70502(b) of title 46.
							(c)Extraterritorial
				JurisdictionThere is extraterritorial Federal jurisdiction over
				an offense under this section, including an attempt or conspiracy to commit
				such an offense.
						(d)Claim of
				Nationality or RegistryA claim of nationality or registry under
				this section includes only—
							(1)possession on
				board the vessel and production of documents evidencing the vessel’s
				nationality as provided in article 5 of the 1958 Convention on the High
				Seas;
							(2)flying its
				nation’s ensign or flag; or
							(3)a verbal claim of
				nationality or registry by the master or individual in charge of the
				vessel.
							(e)Affirmative
				Defenses
							(1)In
				generalIt is an affirmative defense to a prosecution for a
				violation of this section, which the defendant has the burden to prove by a
				preponderance of the evidence, that any submersible or semi-submersible vessel
				that the defendant operated by any means or embarked in at the time of the
				offense—
								(A)was a vessel of the
				United States or lawfully registered in a foreign nation as claimed by the
				master or individual in charge of the vessel when requested to make a claim by
				an officer of the United States authorized to enforce applicable provisions of
				United States law;
								(B)was classed by and
				designed in accordance with the rules of a classification society;
								(C)was lawfully
				operated in government-regulated or licensed activity, including commerce,
				research, or exploration; or
								(D)was equipped with
				and using an operable automatic identification system, vessel monitoring
				system, or a long range identification and tracking system.
								(2)Production of
				documentsThe affirmative defenses provided by this subsection
				are proved conclusively by the production of—
								(A)government
				documents evidencing the vessel’s nationality at the time of the offense, as
				provided in article 5 of the 1958 Convention on the High Seas;
								(B)a certificate of
				classification issued by the vessel’s classification society upon completion of
				relevant classification surveys and valid at the time of the offense; or
								(C)government
				documents evidencing licensure, regulation, or registration for research or
				exploration.
								(f)Federal
				ActivitiesNothing in this section applies to lawfully authorized
				activities carried out by or at the direction of the United States
				Government.
						(g)Applicability of
				Other ProvisionsSections
				70504 and
				70505 of title 46 apply to this
				section.
						
			(b)Clerical
			 AmendmentThe table of sections at the beginning of
			 chapter 111 of title 18,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						2285. Operation of submersible or
				semi-submersible vessel without
				nationality.
					
					.
			4.Sentencing
			 guidelines
			(a)In
			 generalPursuant to its authority under
			 section
			 994(p) of title 28, United States Code, and in accordance with
			 this section, the United States Sentencing Commission shall promulgate
			 sentencing guidelines (including policy statements) or amend existing
			 sentencing guidelines (including policy statements) to provide adequate
			 penalties for persons convicted of knowingly operating by any means or
			 embarking in any submersible or semi-submersible vessel as defined in
			 section
			 2285 of title 18, United States Code.
			(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
				(1)ensure that the
			 sentencing guidelines and policy statements reflect the serious nature of the
			 offense described in section 2285 of title 18, United
			 States Code, and the need for deterrence to prevent such offenses;
				(2)account for any
			 aggravating or mitigating circumstances that might justify exceptions,
			 including—
					(A)the use of a
			 submersible or semi-submersible vessels described in
			 section
			 2285 of title 18, United States Code, to facilitate other
			 felonies;
					(B)the repeated use
			 of a submersible or semi-submersible vessel described in
			 section
			 2285 of title 18, United States Code, to facilitate other
			 felonies, including whether such use is part of an ongoing commercial
			 organization or enterprise;
					(C)whether the use of
			 such a vessel involves a pattern of continued and flagrant violations of
			 section
			 2285 of title 18, United States Code;
					(D)whether the
			 persons operating or embarking in a submersible or semi-submersible vessel
			 willfully caused, attempted to cause, or permitted the destruction or damage of
			 such vessel or failed to heave to when directed by law enforcement officers;
			 and
					(E)circumstances for
			 which the sentencing guidelines (and policy statements) provide sentencing
			 enhancements;
					(3)ensure reasonable
			 consistency with other relevant directives, other sentencing guidelines and
			 policy statements, and statutory provisions;
				(4)make any necessary
			 and conforming changes to the sentencing guidelines and policy statements;
			 and
				(5)ensure that the
			 sentencing guidelines and policy statements adequately meet the purposes of
			 sentencing set forth in
			 section
			 3553(a)(2) of title 18, United States Code.
				
	
		November 18, 2008
		Read the second time and placed on the
		  calendar
	
